DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,141,594 and 11,198,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and the cited patents all claim a system comprising: a signal receiver circuit configured to: receive physiologic information from a patient during a first pacing period in response to pacing a heart of the patient at a first atrioventricular (AV) delay; and receive physiologic information from the patient during a second pacing period in response to pacing the heart of the patient at a second AV delay, wherein the second AV delay is longer than the first AV delay; and using the received physiologic information for adjustments.  One of ordinary skill in the art would arrive at the present application from the cited patents.
s 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/366,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘758 application claim a system comprising: a signal receiver circuit configured to: receive physiologic information from a patient during a first pacing period in response to pacing a heart of the patient at a first atrioventricular (AV) delay; and receive physiologic information from the patient during a second pacing period in response to pacing the heart of the patient at a second AV delay, wherein the second AV delay is longer than the first AV delay; and using the received physiologic information for adjustments.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boute (USPN 5,330,511 – in IDS) in view of Levin et al. (USPN 8,165,674 – in IDS).
Regarding claims 1, 9, and 16, Boute discloses a system, machine readable medium, and method, comprising: a stimulation circuit configured to generate a first pacing waveform during a first pacing period and a second pacing waveform during a second pacing period (e.g. Figs. 3 and 4A), and to alternate first and second pacing periods (e.g. Fig. 7 and corresponding text), wherein the first pacing waveform has a first atrioventricular (AV) delay and the second pacing waveform has a second AV delay longer than the first AV delay (e.g. Figs. 3 and 4A and corresponding text); a signal receiver circuit configured to receive information indicative of patient metabolic demand (e.g. column 4, lines 32 – 42); and an assessment circuit configured to determine an adjusted pacing-based therapy parameter using the received information indicative of patient metabolic demand (e.g. column 6, lines 11 – 14).  Boute does not teach using the invention to treat hypertension.  Levin, however, teaches it is known to pace the 
Regarding claims 2, 3, 10, 11, 17, and 18, Boute discloses the adjusted pacing-based therapy parameter includes a length of the first or second pacing period, and wherein the assessment circuit is configured to determine an adjusted length of the first or second pacing period using the received information indicative of patient metabolic demand and/or the adjusted pacing-based hypertension therapy parameter includes the AV delay of the first pacing period, and wherein the assessment circuit is configured to determine an adjusted AV delay of the first pacing period using the received information indicative of patient metabolic demand (e.g. column 7, lines 30 – 60).
Regarding claims 4, 12, and 19¸ Boute discloses the adjusted pacing-based hypertension therapy parameter includes the first pacing period, and wherein the assessment circuit is configured to discontinue the first pacing period in response to the information indicative of patient metabolic demand indicating that patient activity is above a threshold (e.g. column 8, lines 15 – 42).
Regarding claims 5 – 7, 13, 14, and 20, Boute is silent to the type of sensor used.  Levin, however teaches using an activity sensor (e.g. column 9, lines 55 – 57).  Furthermore, posture and respiration sensors are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Boute with the activity sensors as taught by Levin or the respiration or posture sensor 
Regarding claims 8 and 15, Boute discloses that the physician may initiate the test mode to determine if an adjustment is needed (e.g. Fig. 4a AND 4B).  Therefore, an indication would necessarily be given to the physician if the adjustment is needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792